                                                                     1   Debra I. Grassgreen (CA Bar No. 169978)
                                                                         Miriam Manning (CA Bar No. 178584)
                                                                     2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                         150 California Street, 15th Floor
                                                                     3   San Francisco, CA 94111
                                                                         Telephone: (415) 263-7000
                                                                     4   Facsimile:     (415) 263-7010
                                                                         E-mail:        dgrassgreen@pszjlaw.com
                                                                     5                  mmanning@pszjlaw.com

                                                                     6   David J. Bradford (admitted pro hac vice)
                                                                         Catherine Steege (admitted pro hac vice)
                                                                     7   Terri L. Mascherin (admitted pro hac vice)
                                                                         Katharine Ciliberti (admitted pro hac vice)
                                                                     8   JENNER & BLOCK LLP
                                                                         353 N. Clark St.
                                                                     9   Chicago, IL 60654
                                                                         Telephone: (312) 222-9350
                                                                    10   E-mail: dbradford@jenner.com
                                                                                  csteege@jenner.com
                                                                    11            tmascherin@jenner.com
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                  kciliberti@jenner.com
                                                                    12
                                                                         Attorneys for Defendant
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Uber Technologies, Inc.
                                            ATTORNEYS AT LAW




                                                                    14                               UNITED STATES BANKRUPTCY COURT
                                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                    15                                    SAN FRANCISCO DIVISION

                                                                    16   In re:                                                  Case No. 20-30242 (HLB)
                                                                    17   ANTHONY SCOTT LEVANDOWSKI,                              Chapter 11
                                                                    18                                  Debtor.
                                                                                                                                 Adv. Pro. No. 20-03050 (HLB)
                                                                    19   ANTHONY SCOTT LEVANDOWSKI, an
                                                                         individual,                                             DECLARATION OF MIRIAM
                                                                    20                                                           MANNING IN SUPPORT OF UBER
                                                                                                        Plaintiff,               TECHNOLOGIES INC.’S
                                                                    21                                                           ADMINISTRATIVE MOTION TO FILE
                                                                                          v.                                     PARTIALLY REDACTED MOTION TO
                                                                    22                                                           STRIKE OR, IN THE ALTERNATIVE,
                                                                         UBER TECHNOLOGIES, INC.                                 MOTION IN LIMINE TO EXCLUDE
                                                                    23                                                           REBUTTAL EXPERT REPORTS AND
                                                                                                        Defendant.               TESTIMONY OF BENJAMIN ROSE
                                                                    24                                                           AND JOSEPH SHAW AND TO FILE
                                                                                                                                 EXHIBIT A UNDER SEAL
                                                                    25

                                                                    26
                                                                                   I, Miriam Manning, declare as follows:
                                                                    27
                                                                                  1.      I am co-counsel to defendant Uber Technologies, Inc. in the above entitled action and
                                                                    28
                                                                         have personal knowledge of the facts contained in this Declaration, which are true and correct, and if

                                                                        DOCS_SF:105302.1
                                                                     Case: 20-03050 85647/001
                                                                                         Doc# 201       Filed: 03/29/21     Entered: 03/29/21 21:19:56      Page 1 of 2
                                                                     1   sworn as a witness, I could and would testify competently thereto. I submit this declaration in

                                                                     2   support of Uber Technologies Inc.’s Administrative Motion to File Partially Redacted Motion to

                                                                     3   Strike or, in the Alternative, Motion in Limine to Exclude Rebuttal Expert Reports and Testimony of

                                                                     4   Benjamin Rose and Joseph Shaw and to File Exhibit A Under Seal.1

                                                                     5             2.       Uber’s Motion contains redactions that reference Exhibit A attached to the supporting

                                                                     6   declaration of Katharine Ciliberti. Exhibit A contains material that has been designated Highly

                                                                     7   Confidential – Attorneys’ Eyes Only by the Debtor.

                                                                     8             3.       Although Uber does not have any confidentiality interests in Exhibit A, this exhibit

                                                                     9   has been designated as ‘highly confidential’ by the Debtor. Uber files this Administrative Motion to

                                                                    10   provisionally seal Exhibit A and to provide the Debtor and/or Google with an opportunity to file

                                                                    11   supporting declarations under Civil Local Rule 79-5(e)(1) establishing that the designated materials
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   are sealable.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13             4.       The unredacted and identical version of the Motion and Exhibit A will be submitted
                                            ATTORNEYS AT LAW




                                                                    14   to the Court under seal.

                                                                    15             I declare under the penalty of perjury that the statements included in this Declaration are true

                                                                    16   and correct. Executed on this 29th day of March 2021 in San Francisco, California.

                                                                    17

                                                                    18                                                                     /s/ Miriam Manning
                                                                                                                                           Miriam Manning
                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28
                                                                         1
                                                                             All capitalized terms not defined herein shall have the meaning ascribed to them in the Administrative Motion.

                                                                        DOCS_SF:105302.1
                                                                     Case: 20-03050 85647/001
                                                                                         Doc# 201            Filed: 03/29/21        Entered: 03/29/21 21:19:56              Page 2 of 2
